Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 1 of 20. PageID #: 19




    EXHIBIT A
           Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 2 of 20. PageID #: 20




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                               Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                              August 26,2021 10:28


                                        By: DENNIS R. LANSDOWNE 0026036

                                                Confirmation Nbr. 2336305



  BRIAN CHERKALA, ET AL.                                                    CV 21 952213

           vs.
                                                                  Judge: WILLIAM E B. VODREY
  LIVANOVA DEUTSCHLAND GMBH, ET AL.




                                                     Pages Filed: 45




Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB
            Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 3 of 20. PageID #: 21




                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

      BRIAN CHERKALA                                             ) CASE NO.
      c/o Spangenberg Shibley & Liber                            )
      1001 Lakeside Avenue East                                  ) JUDGE
      Suite 1700                                                 ) [Related Case             No. CV 20 936048]
      Cleveland, Ohio 44114
                                                                 ) COMPLAINT
      and                                                        )
                                                                 ) [Jury Demand Endorsed Hereon]
      YVONNE CHERKALA                                            )
      c/o Spangenberg Shibley & Liber                            )
      1001 Lakeside Avenue East                                  )
      Suite 1700                                                 )
      Cleveland, Ohio 44114                                      )
                                                                 )
                        Plaintiffs                               )
                                                                 )
               vs.                                               )
                                                                 )
      LIVANOVA DEUTSCHLAND GMBH (f/k/a                           )
      SORIN GROUP DEUTSCHLAND GMBH)                              )
      Lindberghstrasse 25 Muenchen, 80939                        )
      Germany                                                    )
                                                                 )
      and                                                        )
                                                                 )
      LIVANOVA USA, INC.                                         )
      c/o Universal Registered Agents, Inc.,                     )
      Statutory Agent                                            )
      3958-D BROWN PARK DRIVE                                    )
      HILLIARD OH 43026                                          )
                                                                 )
      and                                                        )
                                                                 )
      LIVANOVA HOLDING USA, INC.                                 )
      c/o Universal Registered Agents, Inc.,                     )
      Statutory Agent                                            )
      3958-D BROWN PARK DRIVE                                    )
      HILLIARD OH 43026                                          )
                                                                 )
      and                                                        )
                                                                 )
                                                                 )


Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB
           Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 4 of 20. PageID #: 22



      CLEVELAND CLINIC FOUNDATION                                )
      c/o CT Corporation Systems, Statutory                      )
      Agent                                                      )
      4400 Easton Way                                            )
      Suite 125                                                  )
      Columbus, Ohio 43219                                       )
                                                                 )
                                                                 )
                        Defendants




                                                   INTRODUCTION

              1.      On August 28, 2017, Plaintiff Brian Cherkala underwent open-heart surgery

     to replace a heart valve. During surgery, Plaintiff’s doctor utilized a contaminated and

     defective Stockert 3T Heater-Cooler System (“3T”), which introduced a non-tuberculosis

     mycobacterium into Plaintiff’s chest cavity and contaminated the newly installed heart

     valve. Over the next year, the mycobacterium spread throughout Plaintiff’s body causing

     a chronic, systemic infection affecting multiple organ systems, culminating in a second

     open-heart surgery to replace the contaminated heart valve. Plaintiff has suffered and

     continues to suffer significant general and special damages as a result of the Defendants’

     negligence, defective manufacture of their product, and callous failure to warn of the

     product’s known dangers.

                                         PARTIES AND JURISDICTION

              2.      At all times relevant, Plaintiff Brian Cherkala was and is a resident of the

     State of Ohio.

              3.      At all times relevant, Plaintiff Yvonne Cherkala was and is a resident of the

     State of Ohio.




Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                             2
           Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 5 of 20. PageID #: 23



              4.      Defendant LivaNova Deutschland GmbH (f/k/a Sorin Deutschland GmbH)

    (“Sorin”) is a foreign for-profit corporation headquartered in Munich, Germany. Sorin

    designed, manufactured and marketed the Stockert 3T Heater-Cooler System.

              5.      Defendant LivaNova Holding USA, Inc. (f/k/a Sorin Group USA, Inc.) (“Sorin

    USA”) is a U.S. designer, manufacturer, marketer and distributor of the Stockert 3T Heater­

    Cooler System with a principal place of business in Arvada, Colorado.

              6.      On information and belief, Defendant LivaNova USA, Inc. (f/k/a Cyberonics,

    Inc.) is a U.S. designer, manufacturer, marketer and distributor of the Stockert 3T Heater­

    Cooler System with a principal place of business in Houston, Texas.

              7.      Defendants LivaNova Deutschland GmbH, LivaNova Holding USA, Inc.,

    and LivaNova USA, Inc. are referred to collectively as the “manufacturer Defendants.”

              8.      Personal jurisdiction exists over manufacturer Defendants in the United

    States and in Ohio due to the general and specific contacts they maintain. Defendants

    maintain those contacts presently and did so at all times material to this action.

              9.      Defendant Cleveland Clinic Foundation (“Cleveland Clinic”) is a healthcare

    corporation located in Cuyahoga County.

              10.     Venue is proper in Cuyahoga County pursuant to Ohio Rules of Civil

     Procedure 3(C)(2), and Plaintiff seeks damages in excess of the Court's minimum

     jurisdiction.

                                                         FACTS

              11.     June 1, 2016, the United States Food and Drug Administration issued a

     Safety Communication to healthcare providers with information about non-tuberculosis




Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                             3
           Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 6 of 20. PageID #: 24



     infections associated with the use of Stockert 3T Heater-Cooler Systems in U.S. patients

     who had undergone cardiothoracic surgeries.

              12.     The bacterium at issue, M. Chimera, is a subspecies of non-tuberculosis

     mycobacterium (“NTM”) that occurs naturally in the environment and rarely causes

     illness. However, M. Chimera poses a unique risk to patients whose organs and chest

     cavities are directly exposed to the bacteria during surgery.

              13.     M. Chimera generally takes anywhere from several weeks to six years

     before manifestation of an infection, which commonly results in cardiovascular or

     respiratory illness, or a disseminated infection spread throughout the body.

              14.     Symptoms of M. Chimera infection, including other NTM subspecies such

     as M. Abscessus, may include any of the following: persistent fever, pain, night sweats,

     joint and muscle pain, unexplained weight loss and fatigue.

              15.     The diagnosis of an NTM infection requires targeted culturing and/or

     molecular diagnostic testing, the results of which take at least 6-8 weeks.

              A.       Defendants’ 3T Heater-Cooler Systems as the Infection Source

              16.     The Cleveland Clinic utilized Stockert 3T Heater-Cooler Systems in its

     cardiothoracic       surgeries,      including      Plaintiff's    surgery,      which   were   designed,

     manufactured, marketed and/or sold by Defendants.

              17.     The 3T System regulates blood temperature by circulating water through

     tubes into a heat exchanger where blood is pumped into separate chambers during

     surgery. The water tanks and other areas through which water passes aerosolize a

     vapor containing NTM which exits out of the device and is pushed into the ambient air of

     the operating room through the System's exhaust fan. If placed in the operating room,



Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                             4
           Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 7 of 20. PageID #: 25



     contaminated vapor from the 3T System directly enters the sterile surgical field and the

     patient's open body.

              18.      Published studies dating back to the 1980s confirm that NTM is

     commonly found in water and has a high propensity to become airborne (aerosolize)

     through natural processes.1

              19.      The potential for contaminated water from heater-cooler devices to infect

     patients intraoperatively was recognized by the medical and scientific community as

     early as November 2002.1
                            2

              20.      Invasive cardiovascular infections identified as NTM have been reported

     in Switzerland, Germany and the Netherlands since 2011.3

              21.      A public health investigation in Switzerland following six patient infections

     since 2011 included microbiological examinations of environmental samples that

     identified M. Chimaera contamination in heater-cooler units, including water samples

     from inside the units. Samples of the ambient air were positive for M. Chimaera when

     the units were running, but negative when they were turned off.4



     1 See e.g., Wendt, et al., Epidemiology of Infection by Nontuberculous Mycobacteria, III. Isolation of
     Potentially Pathogenic Mycobacteria from Aerosols, American Review of Respiratory Disease, 1980
     (“Field experiments have confirmed the existence of a natural mechanism for the transfer of significant
     numbers of mycobacteria from water to air.”); Falkinham, Mycobacterial Aerosols and Respiratory
     Disease, Emerging Infectious Diseases, July 2003 (“Environmental opportunistic Mycobacteria are
     present in drinking water, resistant to disinfection, able to provoke inflammatory reactions, and readily
     aerosolized.”).
      2 See The Heater-Cooler Unit—A Conceivable Source of Infection, Weitkemper, et al., The Journal of
      the American Society of Extra-Corporeal Technology, 2002.
     3 ECDC Rapid Risk Assessment, Invasive Cardiovascular Infection by Mycobacterium Chimaera
     Potentially Associated with Heater-Cooler Units Used During Cardiac Surgery, April 30, 2015, available
     online at https://www.ecdc.europa.eu/en/publications-data/invasive-cardiovascular-infection-
     mycobacterium-chimaera-potentially-associated
      (last accessed on August 13, 2020).
     4 Subsequent studies have further confirmed that the 3T aerosolizes M. Chimaera when powered on. See
     e.g., Lyman, et al. Invasive Nontuberculous Mycobacterial Infections among Cardiothoracic Surgical
     Patients Exposed to Heater-Cooler Devices, Emerging Infectious Diseases, May 2017; Gotting, et al.,


Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                             5
           Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 8 of 20. PageID #: 26



              22.      In April 2011, the FDA visited Defendant, Sorin, in Munich, Germany for a

     plant inspection and to discuss safety concerns with the 3T approved in 2005 through

     the 510(k) process. The FDA advised the company that its 3Ts harbored dangerous

     bacteria and that it had failed to make a proper risk assessment for cleaning the devices

     to prevent bacterial infections in patients exposed in the operating room.

              23.      Defendants conceded to the FDA that this particular patient risk was “not

     considered” because it was “not of concern.”

              24.      During this inspection, the FDA also advised the company that the

     bacterial growth charts it used to justify the original instruction for device disinfection

     every 14 days allowed bacterial overgrowth well in excess of safe standards in just one

     and a half days. The company admitted to the FDA that its cleaning instructions did not

     meet these standards and that it had no information to support the cleaning methods it

     disseminated to U.S. purchasers.

              25.      More than four years later, on July 15, 2015, Defendants issued a Class 2

     Recall of the 3T's instructions for use (“IFU”) because of “[p]otential colonization of

     organisms, including Mycobacteria, in Sorin Heater Cooler Devices, if proper disinfection

     and maintenance is not performed per instructions for use.”

              26.      The recall directed customers to follow the new cleaning and disinfection

     procedures outlined in a Field Safety Notice issued by Defendants on June 15, 2015.




     Heater-Cooler Units: Contamination of Crucial Devices in Cardiothoracic Surgery, Journal of Hospital
     Infection, February 2016; Sommerstein, et al., Transmission of Mycobacterium Chimaera from Heater­
     Cooler Units during Cardiac Surgery Despite an Ultraclean Air Ventilation System, Emerging Infectious
     Diseases, June 2016.

Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                             6
             Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 9 of 20. PageID #: 27



              27.      According to this Field Safety Notice, the company's hygiene concept was

     “enhanced”5 by introducing the following modifications:

                      a. Use filtered tap water when filling the device;

                      b. To make disinfection easier, switch from three different cleaning

                           procedures (every five days, every two weeks and every three months),

                           to just two (every seven days and every fourteen days);

                      c. The option to use peracetic acid instead of Clorox for disinfection;

                      d. Use hydrogen peroxide in low dose for device preservation;

                      e. Include all external tubing, bottles and buckets in the disinfection

                           process;

                      f.   Change to polyethylene tubing that meets national drinking water

                           standards; and

                      g. Unused heater-coolers should be disinfected bi-weekly.

              28.     Upon information and belief, Defendants knew or should have known that

         design and/or manufacturing defects in the 3T renders it prone to bacterial colonization

         and transmission, regardless of the cleaning and disinfection procedures used.6




     5 A month prior to the recall, in May 2015, Defendants informed customers that devices that had not been
     maintained according to the manufacturers' IFUs required a mechanical deep disinfection process to
     remove bacterial colonization, referred to as “biofilm”.
     6 See e.g., Garvey, et al., Decontamination of Heater-cooler Units Associated with Contamination by
     Atypical Mycobacteria, Journal of Hosp. Infection, March 2016 (finding that Defendants' decontamination
     protocol was inadequate and that removal of internal tubing was required to achieve water quality in 3Ts);
     Marra, et al., Mycobacterium Chimaera Infections Associated with Contaminated Heater-Cooler Devices
     for Cardiac Surgery: Outbreak Management, Clinical Infectious Diseases, April 19, 2017 (“Despite
     adherence to these [manufacturer] recommendations for use of sterile or filtered water, and regular water
     circuit disinfection and tubing changes, M. Chimaera contamination will persist...investigators using far
     more intensive attempts at disinfection have been unable to eradicate M. Chimaera from 3T
     HCDs.”)(internal citations omitted).

Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                             7
            Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 10 of 20. PageID #: 28



              29.     Manufacturing and User Facility Device Experience (“MAUDE”) reports,

         such as one reported to the FDA on July 7, 2016, evidence that even mechanical deep

         disinfection followed by the use of filtered water, new water hoses, and three cycles of

         Defendants’ new cleaning procedure fail to eliminate high bacteria counts in the 3T.7

               B.     Additional NTM Outbreaks and Regulatory Agency Responses

               30.    The risk of NTM transmission with the 3T is not unique to the Cleveland

     Clinic. In November 2015, Penn State Milton. S. Hershey Medical Center in Hershey, PA

     announced that 2300 patients had been exposed to NTM via its 3Ts and later confirmed

     multiple infections and deaths linked to the devices. On September 20, 2016, yet another

     Pennsylvania hospital, Penn Presbyterian Medical Center in Philadelphia, announced

     patient infections linked to the 3T.

               31.    Hospitals throughout the U.S. states have reported patient infections and/or

     device contamination with NTM. For example, the University of Iowa Hospitals and Clinics

     has confirmed multiple M. Chimaera infections, including deaths, attributed to the 3T. In

     May 2016, Swedish Medical Center in Seattle, Washington issued letters notifying certain

     cardiac bypass patients that it had tested and found NTM in several of its 3Ts.

               32.     Many hospitals have either discontinued using the 3T or have moved the

     3T into a separate room to prevent contaminated aerosols from reaching the surgical

     field.

               33.     On October 21,2015, the U.S. Centers for Disease Control and Prevention

     (“CDC”) issued an Interim Practical Guidance communication to raise awareness among




     7 See also, ECDC Rapid Risk Assessment, supra (“In Switzerland, cleaning and decontamination of the
     heater-cooler units was followed by recontamination. A new heater-cooler unit that initially tested negative
     for M. Chimaera at the hospital tested positive three months after purchase and installation.”)

Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                             8
          Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 11 of 20. PageID #: 29



     health departments, healthcare facilities and providers of the association between NTM

     infections and the use of heater-cooler devices.

              34.      On December 29, 2015, the FDA sent Defendants a warning letter

     advising that 3Ts were subject to refusal of admission into the U.S. until they resolved

     several FDA violations, including the FDA's determination that the 3Ts were adulterated8

     and misbranded and lacked requisite safety validation for several design changes to both

     the device itself as well as a series of revised disinfection instructions. The FDA's findings

     were based on its inspections of the company's Munich, Germany and Arvada, Colorado

     production facilities.

              35.     In the letter, the FDA identified various design change orders dating back

     to December 11,2012 which had never been documented, validated and/or submitted to

     the FDA for approval.

              36.      The letter also identified several changes to the disinfection instructions,

     dating back to December 20, 2011, which had never been reported to the FDA and

     which, like the current disinfection instructions, lacked proper efficacy validation.

              37.      In April 2016, a Euro Surveillance study following environmental

     investigations conducted between July 2014 and June 2015 determined that certain 3Ts

     manufactured at Defendants' Munich, Germany production facility were contaminated

     with NTM on the production line or elsewhere at Defendants' manufacturing facility.

              38.      A June 1, 2016 FDA Safety Communication following the Euro

     Surveillance findings noted that “this paper suggests a direct link between the M.




     8 Under the Federal Food, Drug and Cosmetic Act, a medical device is “adulterated” if the methods used
     in, or the facilities or controls used for their manufacture, packing, storage or installation are not in
     conformity with current good manufacturing practice requirements of the Quality System regulation.

Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                             9
          Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 12 of 20. PageID #: 30



     Chimaera to which European patients were exposed and became infected during open­

     chest cardiac surgery, and one specific heater-cooler model—the 3T.” The FDA

     cautioned U.S. purchasers of the 3T that if they purchased their units before September

     2014, they may have been shipped from Defendants’ factory contaminated with M.

     Chimaera.9

              39.      In June 2016, a study published in the Journal of Emerging Infectious

     Diseases confirmed the airborne transmission of NTM via 3Ts due to the ability of the

     System’s exhaust fan to disrupt the ultraclean air ventilation systems of operating rooms.

     According to the study, aerosolization from the 3T carried NTM a distance of up to 5

     meters from the device.

              40.     On June 2-3, 2016, the FDA hosted a Circulatory System Devices Panel for

     the Medical Devices Advisory Committee to address the public health risk posed by

     heater-cooler devices, and in particular, the 3T.

              41.     During this Panel, the FDA noted that nearly 90% of the Medical Device

     Reports (“MDR”) it received between January 2010 and February 2016 citing device

     contamination and patient infection were attributed to the 3T.

              42.     During this Panel, Defendants’ representatives admitted that the company

     was in the process of retrofitting existing 3Ts with new design features, including, but not

     limited to, changing tubing materials from PVC to polyethylene to limit biofilm formation

     and the introduction of plugs in the water circuit to prevent sitting water.10 *



      9 June 1, 2016 FDA Safety Communication, available at
     http://www.fda.qov/MedicalDevices/Safety/AlertsandNotices/ucm504213.htm (last accessed on January
     24, 2017).
     10 11 Defendants’ website advised overseas customers (but not U.S. customers) that it had released a
     “vacuum and sealing upgrade and aerosol collection kit” whereby a disposable canister is attached to the


Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                            10
          Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 13 of 20. PageID #: 31



              43.      On October 13, 2016, the CDC released the results of genome sequencing

     studies confirming that patient infections in Pennsylvania and Iowa were directly linked

     to Defendants’ Munich, Germany manufacturing site.11

              44.      That same day, the FDA issued an updated Safety Communication,

     instructing hospitals throughout the country to discontinue using 3Ts manufactured

     before September 2014 due to evidence of “point source contamination at the production

     site”.12
           * * * 11

              45.      A later study titled “Global Outbreak of Severe Mycobacterium Chimaera

     Disease After Cardiac Surgery: A Molecular Epidemiological Study” also concluded that

     3Ts were most likely contaminated with M. Chimaera during manufacturing.13

              46.     Subsequent studies published in 2017 further confirm “an ongoing

     international outbreak of M. Chimaera infection following cardiac surgery” and that “all M.

     Chimaera infections have been attributed to a specific make/model of HCU (Sorin 3T,

     LivaNova PLC, formerly Sorin Group Deutschland GmbH).14



     3T and connected to a vacuum system to capture and divert NTM aerosols from the surgical field. See
     http://www.livanova.sorin.com/products/cardiac-surgery/perfusion/hlm/3t-out-us (last accessed on July 12,
     2017).
      11 See CDC Morbidity and Mortality Weekly Report for October 14, 2016, available online at
     https://www.cdc.gov/mmwr/volumes/65/wr/mm6540a6.htm?s cid=mm6540a6 w (last accessed on June
     20, 2017). Multiple studies have since linked the same strain of M. Chimaera to patient infections
     following use of the 3T in geographically sequestered locations such as Australia, Canada, France,
     Germany, Hong Kong, Ireland, the Netherlands, Spain and Switzerland. See e.g., Svensson, et al.,
     Mycobacterium chimaera in heater-cooler units in Denmark related to isolates from the United States and
     United Kingdom, Emerg Infect Dis., March 2017, available online at
     https://wwwnc.cdc.gov/eid/article/23/3/16-1941 article (last accessed on June 20, 2017); see also
     Walker, et al., Microbiological Problems and Biofilms Associated with Mycobacterium Chimaera in Heater­
     cooler Units Used for Cardiopulmonary Bypass, Journal of Hospital Infection, April 26, 2017 (collecting
     data of global M. Chimaera infections)
     12 See October 13, 2016 “UPDATE: Mycobacterium Chimaera Infections Associated with LivaNova PLC

     (formerly Sorin Group Deutschland GmbH) Stockert 3T Heater-Cooler System: FDA Safety
     Communication”, available online at
     http://www.fda.gov/MedicalDevices/Safety/AlertsandNotices/ucm520191 .htm (last accessed on June 20,
     2017)
     13 Published online July 12, 2017 in the Lancet Infectious Diseases journal.
     14 See e.g., Walker, et al., supra.


Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                            11
          Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 14 of 20. PageID #: 32



             FACUTAL ALLEGATIONS SPECIFIC TO PLAINTIFF BRIAN CHERKALA

              47.      On August 28, 2017, Plaintiff underwent open-heart surgery to replace his

     heart valve at the Cleveland Clinic Main Campus.

              48.     To perform Plaintiff’s open-heart surgery, his physicians utilized one of

     Defendants’ Stockert 3T Heater-Coolers.

              49.     The 3T Heater-Cooler used during Plaintiff’s surgery was defective and

     contaminated with NTM.

              50.     In August of 2018, Plaintiff became chronically ill, suffering from persistent

     fevers, night sweats, and a chronic cough.

              51.     Plaintiff’s physicians were unable to immediately diagnose his illness, and

     treatment was proving ineffective.

              52.     On December 6, 2018, Plaintiff’s physician discovered Plaintiff was infected

     with NTM, specifically Mycobacterium chimera, which was introduced into Plaintiff’s body

     during his surgery via the defective and contaminated 3T System.

              53.     Plaintiff’s Mycobacterium chimera infection spread throughout his body,

     inflaming his spleen, liver, and other organs.

              54.     To fight this infection, Plaintiff was required to take extended doses of strong

     antibiotics and steroids, which carried painful and debilitating side effects.

              55.     The Mycobacterium chimera infection also compromised Plaintiff’s artificial

     heart valve, which required replacement via a second open-heart surgery.

              56.     Plaintiff is still battling the Mycobacterium chimera infection and continues

     to suffer the harsh effects of both the bacterial infection and the treatment of it.




Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                            12
          Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 15 of 20. PageID #: 33



              57.     Since his surgery, Plaintiff has continuously treated with Defendant

     Cleveland Clinic Foundation, and never terminated his physician-patient relationship with

     the Cleveland Clinic Foundation.

                                           FIRST CLAIM FOR RELIEF

                    PRODUCT DEFECT IN MANUFACTURE OR CONSTRUCTION

                 (by Plaintiff Brian Cherkala against all Manufacturer Defendants)

              58.     Plaintiffs hereby incorporate by reference each and every allegation set

     forth in the preceding paragraphs.

              59.     Defendants qualify as a “manufacturer” as that term is defined in R.C.

     §2307.71(a).

              60.     This claim is being brought pursuant to R.C. §2307.74.

              61.     The Stockert 3T Heater-Cooler used in Plaintiff’s open-heart surgery was

     defective in its manufacture and construction when it left the hands of the manufacturer(s)

     in that it deviated from product specifications and performance standards, thereby posing

     a serious risk of injury and death.

              62.     As a direct and proximate result of Plaintiff’s exposure to Defendants’

     defective product, Plaintiff endured serious physical and mental injury, was forced to

     seek medical attention and incur medical expenses and suffered additional general and

     special damages to be proven at trial.




Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                            13
          Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 16 of 20. PageID #: 34



                                         SECOND CLAIM FOR RELIEF

                           PRODUCT DEFECT IN DESIGN OR FORMULATION

                 (by Plaintiff Brian Cherkala against all Manufacturer Defendants)

              63.     Plaintiffs hereby incorporate by reference each and every allegation set

     forth in the preceding paragraphs.

              64.     This claim is being brought pursuant to R.C. §2307.75.

              65.     The Stockert 3T Heater-Cooler used in Plaintiff’s open-heart surgery was

     defective in its design in that, when it left the hands of the Defendants, the foreseeable

     risks of the product exceeded the benefits associated with its design, or it was more

     dangerous than the ordinary consumer would expect.

              66.     As a direct and proximate result of Plaintiff’s exposure to Defendants’

     defective product, Plaintiff endured serious physical and mental injury, was forced to seek

     medical attention and incur medical expenses and suffered additional general and special

     damages to be proven at trial.

                                           THIRD CLAIM FOR RELIEF

        PRODUCT DEFECT DUE TO INADEQUATE WARNING AND/OR INSTRUCTION

                 (by Plaintiff Brian Cherkala against all Manufacturer Defendants)

              67.     Plaintiffs hereby incorporate by reference each and every allegation set

     forth in the preceding paragraphs.

              68.     This claim is being brought pursuant to R.C. §2307.76.

              69.     The Stockert 3T Heater-Cooler used in Plaintiff’s open-heart surgery was

     defective due to inadequate warning or instruction because Defendant knew or should

     have known that the product created significant risks of serious bodily harm to consumers



Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                            14
          Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 17 of 20. PageID #: 35



     and Defendant failed to adequately warn or instruct of such risks as a manufacture

     exercising reasonable care would have done.

              70.     As a direct and proximate result of Plaintiff’s exposure to Defendants’

     defective product, Plaintiff endured serious physical and mental injury, was forced to seek

     medical attention and incur medical expenses and suffered additional general and special

     damages to be proven at trial.

                                          FOURTH CLAIM FOR RELIEF

            PRODUCT DEFECT IN FAILURE TO CONFORM TO REPRESENTATIONS

                 (by Plaintiff Brian Cherkala against all Manufacturer Defendants)

              71.     Plaintiffs hereby incorporate by reference each and every allegation set

     forth in the preceding paragraphs.

              72.     This claim is being brought pursuant to R.C. §2307.77.

              73.     Defendants’ product was defective in that, when it left the control of

     Defendants, the product did not conform to representations made by Defendants.

              74.     As a direct and proximate result of Plaintiff’s exposure to Defendants’

     defective product, Plaintiff endured serious physical and mental injury, was forced to seek

     medical attention and incur medical expenses and suffered additional general and special

     damages to be proven at trial.

                                            FIFTH CLAIM FOR RELIEF

                                                    NEGLIGENCE

                 (by Plaintiff Brian Cherkala against all Manufacturer Defendants)

              75.     Plaintiffs hereby incorporate by reference each and every allegation set

     forth in the preceding paragraphs.



Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                            15
          Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 18 of 20. PageID #: 36



              76.     Defendants had a duty to exercise reasonable care in the manufacture, sale

     and distribution of their product, the Stockert 3T Heater-Cooler, into the stream of

     commerce, including a duty to assure that their product did not pose a significantly

     increased risk of bodily harm.

              77.     Defendants failed in their duty to exercise ordinary care in the sale, quality

     assurance, quality control, labeling, instructions, marketing, distribution of their product

     into interstate commerce, and post-marketing warnings and instructions in that

     Defendants knew or should have known that individuals such as Plaintiff would

     foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary care.

              78.     As a direct and proximate result of Defendants’ negligence, Plaintiff endured

     serious physical and mental injury, was forced to seek medical attention and incur medical

     expenses and suffered additional general and special damages to be proven at trial. All

     the foregoing injuries and damages are permanent.

                                           SIXTH CLAIM FOR RELIEF

                                                    NEGLIGENCE

         (By Plaintiff Brian Cherkala against Defendant Cleveland Clinic Foundation)

              79.     Plaintiffs hereby incorporate by reference each and every allegation set

     forth in the preceding paragraphs.

              80.     The Stockert 3T Heater-Cooler Systems purchased by Cleveland Clinic

     purchased from the manufacturer defendants, including the unit utilized during plaintiff’s

     surgery on August 28, 2017 required scheduled cleaning and disinfection of each unit,

     including its various components, as specified by the manufacturers’ written Operating

     Instructions.



Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                            16
          Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 19 of 20. PageID #: 37



              81.     On information and belief, nonmedical technicians and/or engineers

     performed all maintenance, repair, disinfection, and cleaning of Stockert 3T Heater­

     Cooler units owned and/or used by the Cleveland Clinic.

              82.     Prior to plaintiff’s cardiac surgery defendant Cleveland Clinic failed to

     properly maintain, clean and disinfect the Stockert 3T Heater-Cooler Systems at

     appropriate intervals as recommended by the manufacturers, thereby permitting the unit

     to become colonized with M. Chimera which was, in turn, introduced into plaintiff’s

     bloodstream.

              83.     Furthermore, the Cleveland Clinic negligently failed to train and supervise

     the nonmedical technicians and/or engineers responsible for performing all maintenance,

     repair, disinfection, and cleaning of the Stockert 3T Heater-Cooler units owned and/or

     used by the Cleveland Clinic.

              84.     Subsequent to the Class 2 Recall issued by the manufacturer defendants

     on June 15, 2015, a 3T Loaner Program was instituted, whereby Cleveland Clinic was

     provided with the opportunity to replace its defective Sorin 3T Heater-Cooler units with

     new uncontaminated heater-cooler devices.

              85.     Contrary to the best interests and safety of its cardiac surgery patients,

     including plaintiff, Cleveland Clinic declined replacing its defective heater-cooler units and

     further failed to implement recommended corrective cleaning/disinfection actions in order

     to prevent M. Chimera infections of its cardiac surgery patients.

              86.     As a direct and proximate result of the negligence of Cleveland Clinic,

     combining with the wrongful conduct of the manufacturing defendants, plaintiff endured

     serious physical and mental injury, was forced to seek medical attention, and incur



Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                            17
          Case: 1:21-cv-01666-PAB Doc #: 1-2 Filed: 08/26/21 20 of 20. PageID #: 38



     medical expenses and suffered additional general and special damages to be proven at

     trial. All of the foregoing injuries and damages are permanent.

                                         SEVENTH CLAIM FOR RELIEF

                                             LOSS OF CONSORTIUM

                         (by Plaintiff Yvonne Cherkala against all Defendants)

              87.     Plaintiffs hereby incorporate by reference each and every allegation set

     forth in the preceding paragraphs.

              88.     As a result of Defendants’ negligence, Plaintiff Yvonne Cherkala, the wife

     of Brian Cherkala, has suffered loss of services and consortium, has been forced to incur

     medical and other expenses and lost wages. All of these injuries are permanent.

                                               PRAYER FOR RELIEF

                      WHEREFORE, Plaintiffs Brian and Yvonne Cherkala pray for judgment

     against the Defendants, jointly and severally, for compensatory damages in an excess

     of TWENTY-FIVE THOUSAND DOLLARS ($25,000.00), together with attorneys’ fees

     and costs and any other relief this Court deems just and appropriate.

                                         TRIAL BY JURY REQUESTED
                                                         Respectfully submitted,

                                                         /s/ Dennis R. Lansdowne_________
                                                         DENNIS R. LANSDOWNE (0026036)
                                                         WILLIAM HAWAL (0006730)
                                                         MICHAEL P. LEWIS (0099621)
                                                         SPANGENBERGER SHIBLEY & LIBER LLP
                                                         1001 Lakeside Avenue East, Suite 1700
                                                         Cleveland, OH 44114
                                                         (216) 696-3232 (PH); (216) 696-3924 (FAX)
                                                         dlansdowne@spanglaw.com
                                                         whawal@spangla w.com
                                                         mlewis@spanglaw.com

                                                         Counsel for Plaintiffs

Electronically Filed 08/26/2021 10:28 / / CV 21 952213 / Confirmation Nbr. 2336305 / CLAJB

                                                            18
